REJOINDER
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 6, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Robert Ross on May 9, 2022.
The application has been amended as follows: 
Claim 5:	The electrode of claim 1, wherein the cross-linked binder is formed in situ during manufacture of the electrode by heating a mixture of the silicon particles, the carbon particles, and a binder precursor solution comprising an ammonium salt of the [[a]] poly(carboxylic acid) and the branched polyethyleneimine, to thereby drive off ammonia and solvent from the binder precursor solution and form the cross-linked binder.

Claim 14:	A method of manufacturing a silicon-containing electrode for a lithium-ion electrochemical cell comprising:
(a)	coating a slurry comprising silicon particles and carbon particles dispersed in a binder precursor solution onto a conductive current collector to form an electrode precursor; wherein the binder precursor solution consists of a solution of an ammonium salt of a poly(carboxylic acid) and a branched polyethyleneimine;
(b)	heating the electrode precursor at a temperature in the range of about 80 to about 150 0C for about 8 to about 12 hours under vacuum to drive off ammonia and solvent from the binder precursor solution to thereby form a cross-linked binder in situ and to bind the silicon particles and carbon particles onto the current collector;
(c)	releasing the vacuum; [[and]]
(d)	recovering the electrode, 
wherein the poly(carboxylic acid) is selected from the group consisting of poly(acrylic acid), alginic acid, carboxymethylcellulose, poly(aspartic acid), and poly(glutamic acid); and
(e)	resulting in the electrode of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests an electrode for use in a lithium-ion electrochemical cell with the binder as newly amended, specifically with the closed transition phrase “consisting of” with  poly(carboxylic acid) cross-linked withy a branched polyethyleneimine, said poly(carboxylic acid) selected from the group consisting of poly(acrylic acid), alginic acid, carboxymethylcellulose, poly(aspartic acid), and poly(glutamic acid).
See also the applicants’ Remarks filed March 22, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723